DETAILED ACTION
This office action is in response to communication filed on 01/15/2021. Claims 1, 9 and 12 are independent. No claims has been cancelled, amended or added. Thus, claims 1-20 are pending and being considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
The following references/prior arts disclose the subject matter/limitation recited in independent claims 1, 9 and 12.

As per independent claims 1, Kaplan et al. (US 2015/0248357 A1) teaches a method comprising: receiving, Kaplan, Fig. 3 and Para. );
 encrypting, at the host processor, a physical address in a host memory indicated by the virtual address Kaplan, Para. [0017 and 0030], discloses to encrypt information (which can include a physical address) in response to identifying whether a memory access request is a secure memory access, and as further disclosed in Para. [0017 and 0019], the encryption module stores a unique key for each VM being executed by the processor and in response to receiving a memory access request at the memory controller , the encryption module identifies the VM that generated the request and encrypts or decrypts the data associated with the request using the requesting VM’s corresponding key);
providing, Kaplan, Para. [0029], discloses that in order to provide for cryptographic isolation of information (i.e., encrypted physical address), the north-bridge 110 (included within processor 102) includes an encryption module 115 configured to encrypt and decrypt information (i.e., encrypt/decrypt physical address) according to a specified cryptographic standard, and based on keys 126, and/or by using other cryptographic techniques. For example, if the write request is a secure memory access ), and 
storing, Kaplan, Para. [0051], discloses that the guest page table store a mapping of virtual addresses to a set of addresses, referred to as guest physical addresses and see also Para. [0025], discloses where the mapping of virtual addresses to physical addresses of the memory, are designated as secured information, thereby cryptographically protecting this information, and/or see also Para. [0047-0048], discloses that the translation module 345 transfers the entry (i.e., the mapping of the virtual address to the encrypted physical address) to the TLB 346, and provides the physical address value, including the C-bit, in response to the memory access request. Where the page tables 347 and TLB 346 are used to store the entry (i.e., the mapping of the virtual address to the encrypted physical address)). 
However Kaplan, as mentioned above, discloses to “receiving an address translation request including a virtual address” but fails to explicitly disclose but Chinya et al. (US 2011/0072234 A1) from the same field of technology teaches “receiving, at a host processor from an accelerator, an address translation request including a virtual  in a virtual address space that is shared by the host processor and the accelerator” (Chinya, Para. [0011, 0014 and 0019], discloses a shared virtual address space between a CPU and an accelerators, in order to complete a memory access request received by a processor from an accelerator);
providing, from the host processor to the accelerator, the encrypted physical address (Chinya, Para. [0027-0028] and Fig. 2, discloses that the requested data (i.e., the encrypted physical address) may be provided as a response to the requestor (in this example the requestor is an accelerator); and
storing, at a translation lookaside buffer associated with the accelerator (Chinya, Para. [0034], discloses a TLB associated with the accelerator), a mapping of the virtual address to the encrypted physical address (Chinya, Para. [0039 and 0041], discloses to install a new TLB entry (i.e., storing a mapping of the virtual address to the encrypted physical address). Where each TLB entry (i.e., storing a mapping of the virtual address to the encrypted physical address) can include an attribute bit to indicate if the corresponding entry is in remote (i.e., at TLB associated with the accelerator) or local system memory. This bit can be marked when the OS establishes the virtual address to physical address mapping, and for each physical page the OS can check with the memory partition descriptor to mark the page as local or remote).
Wherein Chinya also fails to teach encrypting, at the host processor, a physical address in a host memory indicated by the virtual address in response to the accelerator being permitted to access the physical address.
Thus Kaplan and Chinya are considered to be analogous arts as they are directed towards protection of information in a host memory. 

Furthermore, the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s remarks and arguments (see remarks in support of the pre-appeal request for review, filed on 01/15/20201, pages 1-4), as such the reasons for allowance are in all probability evident from the record.
The closest cited prior arts, such as SIJSTERMANS; Franciscus et al. (US 20150301761 A1) generally related to memory access techniques and to protecting content; PODAIMA; Jason Edward et al. (US 20160306746 A1) is generally related to memory management; Diamant; Ron et al. (US 10303621 B1) relates to data protection through address modification; Serebrin; Benjamin C. (US 20160344731 A1) is generally related towards address validation using signatures; Paaske et al. (US 20150046702 A1) generally related to the field of peripheral interface controllers and, more particularly, to encryption and secure memory management unit (MMU) functionality in peripheral interface controllers; Ronny et al. (US 20140359629 A1) relates generally to the computing system design, and, more specifically, to a mechanism for issuing requests to an accelerator from multiple threads; Shin et al. (US 20080229117 A1) directed towards preventing digital piracy in a computing environment; Medovich et al. (US 20160315874 A1) relates to an object memory management unit; Auernhammer; Florian A. et al. (US 20120303948 A1) relates to an address translation unit and to a method for Remote Direct Memory Access (RDMA) of a memory of a processor; Gong; th, 2016) and Lena E. Olson (NPL: Border Control: Sandboxing Accelerators; Dated: December 05-09, 2015).
However, all the above cited references/prior arts including Kaplan, Chinya and also including the closest cited prior arts either taken alone or in combination neither anticipate nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the amended functional limitation incorporated in independent claims 1, 9 and 12.
For this reason, the specific claim limitations recited in independent claims 1, 9 and 12 taken as whole are allowed. Furthermore, the dependent claims which are dependent on the above independent claims 1, 9 and 12 being further limiting to the independent claims, definite and enabled by the specification are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Mon-Fri: 8AM – 4PM.
	 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2433


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498